
	

113 HR 5447 IH: To amend the Federal Insecticide, Fungicide, and Rodenticide Act to increase the availability of pesticides for the management of parasitic pests that adversely impact the health of managed pollinator bees, and for other purposes.
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5447
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Austin Scott of Georgia introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Federal Insecticide, Fungicide, and Rodenticide Act to increase the availability of
			 pesticides for the management of parasitic pests that adversely impact the
			 health of managed pollinator bees, and for other purposes.
	
	
		1.Expedited registration of pesticides for management of parasitic pests adversely impacting managed
			 pollinator bee health
			(a)Definition of managed pollinator beeSection 2(o) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136(o)) is
			 amended—
				(1)by striking The term and inserting the following:
					
						(1)In generalThe term; and
				(2)by adding at the end the following new paragraph:
					
						(2)Managed pollinator beeThe term managed pollinator bee means any bee that is raised and housed in a managed hive or other appropriate housing and used
			 for honey production, managed pollination of crops, or breeding for
			 commercial purposes..
				(b)Expedited registration of pesticides To improve managed pollinator bee healthSection 3(c)(10) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a(c)(10))
			 is amended—
				(1)in subparagraph (B), by adding at the end the following new clause:
					
						(v)Improve managed pollinator bee health, including managing resistance to parasitic pests.; and
				(2)by adding at the end the following new subparagraph:
					
						(D)An application for registration or an amendment that is reasonably expected to improve the health
			 of managed pollinator bees, including managing resistance to parasitic
			 pests of managed pollinator bees, shall qualify for expedited review
			 according to subparagraph (B) pursuant to the applicable decision time
			 review period under section 33..
				(c)Reports required
				(1)USDA reportNot later than one year after the date of the enactment of this Act, the Secretary of Agriculture
			 shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry
			 of the Senate a report that addresses the extent and scope of the threat
			 to the health of managed pollinator bees from—
					(A)pathological factors, including the species of parasitic mite known as Varroa mite (Varroa
			 destructor), other arthropod pests, and fungal, microbial, and viral
			 diseases; and
					(B)environmental factors, including the habitat, forage, beekeeper practices and husbandry, and
			 nutritional needs of managed pollinator bees.
					(2)EPA reportNot later than one year after the date of the enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall submit to the Committee on
			 Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate that details—
					(A)the availability of pesticides for management of parasitic pests that adversely impact the health
			 of managed pollinator bees, particularly including the Varroa mite (Varroa
			 destructor); and
					(B)the efforts by the Environmental Protection Agency to expedite approvals of new products to control
			 parasitic pests of managed pollinator bees, including products to mitigate
			 resistance to products currently available.
					(3)Definition of managed pollinator beeIn this subsection, the term managed pollinator bee means any bee that is raised and housed in a managed hive or other appropriate housing and used
			 for honey production, managed pollination of crops, or breeding for
			 commercial purposes.
				
